Citation Nr: 1429075	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel









INTRODUCTION

The Veteran had active military service from February 1959 to March 1963.  He died in October 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to dependency and indemnity compensation (DIC) benefits.  Jurisdiction presently resides with the RO in Atlanta, Georgia.

In February 2012, the Board remanded this appeal for further development.


FINDINGS OF FACT

1. The Veteran died from head and neck carcinoma.
 
2. At the time of his death, the Veteran was service connected for bilateral varicose veins, rated as 50 percent disabling.
 
3. The competent and credible evidence does not show that a service-connected disability caused or substantially and materially contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to the his cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When VA receives a detailed claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant. Specifically, the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C. § 5103(a) (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was mailed a letter in March 2012 advising her of what evidence was needed to substantiate her claim of entitlement to DIC and of the evidence that she should submit and that which VA would obtain on her behalf. 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records are on file, VA and private treatment notes have been obtained, and the Veteran's death certificate is on file.  

Pursuant to the Board's February 2012 remand, additional treatment records and a VA medical nexus opinion were obtained to determine whether there was any relationship between the Veteran's service-connected varicose veins and his death.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In light of the above, the Board finds there was substantial compliance with the February 2012 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in October 2007, and according to his death certificate, which was certified by L.R., M.D., he died of head and neck carcinoma.  The appellant contends that the Veteran's service-connected bilateral varicose veins caused the Veteran's death because he was not able to have surgery due to his heart problem weakened by his circulatory problem.   At the time of his death, service connection was not in effect for head and neck carcinoma. 

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312(a) (2013).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  

A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); see also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

A review of the service medical records is negative for treatment for or a diagnosis of cancer while the Veteran was in active service, and the evidence does not show any diagnosis of head and neck carcinoma in service or within one year following separation from service. 

A review of the post-service medical evidence of record shows that in September 2006, the Veteran was referred to a private cancer center for treatment of squamous cell carcinoma of the maxillary sinus with bony erosion with other comorbidities including cardiomyopathy and mild chronic renal insufficiency.  In a follow-up letter dated September 2006, the private otolaryngologist, Dr. C.G., reported to the Veteran's primary care physician, that paranasal sinus cancer would best be treated with a combination of surgery and radiation therapy but his multiple medical co-morbidities including reduced cardiac ejection fraction, impaired renal function, cardiovascular disease and hypertension made him a poor surgical candidate at that time.   In a letter dated February 2007, Dr. C.G. reported that he had completed chemotherapy.  She explained that the chemotherapy administered was 5 FU because of his decreased cardiac and renal function.  Dr. C.G. further stated that the Veteran had a response to chemotherapy/radiation, but it could not be qualified on a physical examination because of his poor renal function.  In addition, she stated that because of his other co-morbidities including a cardiac ejection fraction of less than 20 percent, she was not certain he would be a candidate for salvage surgery if the disease had persisted.  In a May 2007 letter, Dr. C.G. reported that an MRI and PET CT scan revealed that his carcinoma was aggressive and spread through the posterior maxillary sinus wall, through the palate, superiorly through the left ethmoid sinus to involve the skull base.  She also commented that it was not surgically salvageable and things were further complicated by his medical co-morbidities including a cardiac ejection fraction of less than 20 percent and a 35 percent glomerular filtration rate (GFR) (i.e. kidney functioning test).   See also September 2007 letter from Dr. C.G. 

In an October 2013 VA medical opinion, the examiner opined that the Veteran's death was less likely than not proximately due to or the result of his service-connected varicose veins.   He noted that the Veteran died of head and neck cancer.  The examiner explained that surgery was not done for reasons unrelated to varicose veins, including partial renal failure, congestive cardiomyopathy with a low ejection fraction, hypertension, and atrial fibrillation.

The Board's primary focus throughout has been upon the main theory of recovery averred, which is that the Veteran's inability to undergo surgery due to his vascular disease eventually resulted in his death.  Whereas this is an articulated theory which the appellant is clearly competent to assert based on her knowledge of the Veteran's case history, ultimately the medical evidence which strongly weighs against making such a causal association with service-connected disability is the most objectively persuasive.

Throughout this process, the Board has given due consideration to the assertion raised by the appellant, and readily acknowledges that there are under VA law numerous instances in which lay witness evidence may provide determinative factual findings, apropos of documented medical evidence.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It has been further held that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  This having been accounted for, however, there is simply such a high level of medical complexity involved in this case that the Board would not want to overlook the need for sound medical judgment as to the actual impact of service-connected disability upon the Veteran's treatment course during his lifetime, interpreting the case findings in light of recognized medical practice.  Here, the Veteran's own private otolaryngologist ultimately concluded that the Veteran was not a suitable candidate for surgery because of his co-morbidities, such as renal failure and congestive cardiomyopathy.  The private treatment records contain no indication that the Veteran's varicose veins were in any way related to his death or interfered with any necessary surgery.  In addition, the October 2013 VA medical opinion reached the same conclusion.   It is for these reasons that the Board ascribes greater weight to the medical evidence on record and the October 2013 VA medical opinion based on the rationale given.  While the Board sympathizes with the appellant's contentions, the most compelling evidence effectively weighs against the instant claim.

In sum, there is no indication that the Veteran's head and neck cancer had its onset during service or is related to any incident of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307.  Further, the most probative evidence of record establishes that the Veteran's varicose veins did not cause or contribute to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Specifically, the private and VA medical evidence establishes that the salvage surgery for cancer was not done for reasons unrelated to the Veteran's service-connected varicose veins. 

For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


